101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE:FOR FURTHER INFORMATION CONTACT: November 13, 2007Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Year-to-Date and Third Quarter Results and Payment of a Cash Dividend Lafayette, IN- LSB Financial Corp., the holding company for Lafayette Savings Bank, announced today third quarter 2007 net income of $717,000 which represents diluted earnings per share of $0.46.This compares to net income of $867,000 and $.53 per share for the same period of 2006.The decrease in income was due primarily to a $252,000 decrease in net interest income as a result of lower average loan balances. For the first nine months of 2007 earnings were $1,946,000 compared to $2,603,000 for the same period in 2006.The diluted per share earnings for those periods were $1.22 and $1.61 respectively.Again, the decrease in income was due primarily to a decrease in net interest income of $554,000 or 6%, along with an increase in our loan loss provision of $202,000 or 28% over the first nine months of last year. LSB president and CEO, Randolph F. Williams stated, “We continue to face the challenges brought about by local economic conditions.The business climate has started to improve and the September unemployment rate for Tippecanoe County was 3.5%.However, we are still working through borrower’s loan problems as the mortgage loan market struggles to come to terms with the foreclosures and declining housing values.To better respond we have strengthened our collection and workout areas which pro-actively work with borrowers struggling to keep their properties.We have gotten more rigorous in evaluating new borrowers and when we acquire non-performing assets we are working aggressively to dispose of them.” Williams continued, “Much of the news today is about large banks paying the price for exploiting the sub-prime market.We have never had a program geared at moving unqualified borrowers into new homes.Our average non-performing loan is over four years old - these are not new loans and new customers.Many of these borrowers were caught by surprise by the property tax increases or job losses.While we think there are some borrowers still at risk, we believe not much has changed for the strong borrower.Rates and terms continue to be attractive and as one of the leading residential lenders in the County, we stand ready to meet their borrowing needs.” The Company announced earlier that it will pay a quarterly cash dividend of $0.25 per share to shareholders of record as of the close of business on November 2, 2007 with a payment date of December 7, 2007. The closing price of LSB stock on November 12, 2007 was $24.00 per share as reported by the Nasdaq National Market. # # # LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Nine months ended September 30, 2007 Year ended December 31, 2006 Cash and due from banks $ 1,448 $ 1,391 Short-term investments 5,852 8,336 Securities available-for-sale 14,445 16,316 Loans held for sale 110 992 Net portfolio loans 297,859 316,699 Allowance for loan losses (3,113 ) (2,770 ) Premises and equipment, net 6,876 6,600 Federal Home Loan Bank stock, at cost 3,997 3,997 Bank owned life insurance 5,554 5,381 Other assets 8,740 8,688 Total assets 344,881 368,400 Deposits 236,903 255,304 Advances from Federal Home Loan Bank 71,118 76,618 Other liabilities 2,028 1,638 Shareholders’ equity 34,832 34,840 Book value per share $ 22.24 $ 21.73 Equity / assets 10.10 % 9.46 % Total shares outstanding 1,565,999 1,603,209 Asset quality data: Non-accruing loans $ 11,246 $ 7,364 Loans past due 90 days still on accrual 0 147 Other real estate / assets owned 3,926 4,169 Total non-performing assets 15,172 11,680 Non-performing loans / total loans 3.81 % 2.39 % Non-performing assets / total assets 4.40 % 3.17 % Allowance for loan losses / non-performing loans 27.68 % 36.88 % Allowance for loan losses / non-performing assets 20.52 % 23.72 % Allowance for loan losses / total loans 1.06 % 0.88 % Loans charged off (nine months-to-date and year-to-date, respectively) $ 606 $ 1,149 Recoveries on loans previously charged off 32 49 Three months ended September 30, Nine months ended September 30, Selected operating data: 2007 2006 2007 2006 Total interest income $ 5,769 $ 5,924 $ 17,366 $ 17,434 Total interest expense 2,929 2,832 8,686 8,200 Net interest income 2,840 3,092 8,680 9,234 Provision for loan losses 180 318 920 718 Net interest income after provision 2,660 2,774 7,760 8,516 Non-interest income: Deposit account service charges 486 439 1,371 1,312 Gain on sale of mortgage loans 37 65 174 172 Gain(loss) on sale of securities and other real estate owned (115 ) 5 (148 ) 7 Other non-interest income 293 200 790 582 Total non-interest income 701 709 2,187 2,073 Non-interest expense: Salaries and benefits 996 976 3,430 3,406 Occupancy and equipment, net 320 325 990 905 Computer service 127 112 364 314 Advertising 77 55 229 184 Other 702 614 1,868 1,613 Total non-interest expense 2,222 2,082 6,881 6,422 Income before income taxes 1,139 1,401 3,066 4,167 Income tax expense 422 534 1,120 1,564 Net income 717 867 1,946 2,603 Weighted average number of diluted shares 1,573,546 1,647,136 1,594,100 1,618,646 Diluted earnings per share $ 0.46 $ 0.53 $ 1.22 $ 1.61 Return on average equity 8.27 % 10.18 % 7.43 % 10.32 % Return on average assets 0.83 % 0.95 % 0.73 % 0.94 % Average earning assets $ 323,013 $ 345,101 $ 331,335 $ 348,974 Net interest margin 3.52 % 3.58 % 3.49 % 3.53 % Efficiency ratio 66.11 % 59.79 % 69.17 % 60.65 %
